RESTRICTION REQUIREMENT
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to “A thermal management system for a gas turbine engine”, classified in F01D25/14.
II. Claims 14-20, drawn to “A core cowl door for a gas turbine engine” (claim 14) and “A method of thermal management for a gas turbine engine comprising:.. a core cowl door” (claim 17), classified in B64D29/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related to distinct products (note: the method of claim 17 merely  recites steps that are inherent to the corresponding product “A core cowl door for a gas turbine engine comprising:…[a] heat exchanger” of claim 14 and, thus, is considered a product for the purposes of restriction). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed satisfy (1), (2), and (3) above considering “A thermal management system for a gas turbine engine comprising:... [a] nacelle component” can correspond with either (i) in a narrow sense, a component (e.g., a heat exchanger 39 as in US 8,938,944) within or part of a nacelle or (ii) in a broad sense, an outermost casing of a gas turbine engine, and whereas “A core cowl door for a gas turbine engine” refers specifically to an inner casing of a gas turbine engine: 
-in the case of (1), the inventions can have materially different designs since, in the narrow sense identified in (i) above, a component (such as a heat exchanger within a nacelle, as in US 8,938,944) has a substantially different design than a “core cowl” / inner casing of a gas turbine engine, and in the broad sense identified in (ii) above, a “nacelle” / outermost casing of a gas turbine engine has a substantially different design and performs an entirely different function than a “core cowl” / inner casing of a gas turbine engine owing to the different environmental parameters and structural considerations associated with each;

-in the case of (3) above, the inventions as claimed are not obvious variants since, in the narrow sense identified in (i) above, a component (such as a heat exchanger within a nacelle, as in US 8,938,944) has a substantially different design than a “core cowl” / inner casing of a gas turbine engine, and in the broad sense identified in (ii) above, a “nacelle component” / outermost casing of a gas turbine performs an entirely different function than a “core cowl” / inner casing of a gas turbine engine.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious 
A telephone call (voicemail) was made to David L. Wisz (248-561-9910) on 13 January 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745